Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.268 Page 1 of 20



                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JEFFREY LAPINSKE, et al.,

      Plaintiffs,                      NO. 1:19-CV-162

v                                      HON. ROBERT J. JONKER

CITY OF GRAND HAVEN                    MICHIGAN ATTORNEY
                                       GENERAL’S ANSWER TO
      Defendants                       PLAINTIFFS’ FIRST AMENDED
                                       COMPLAINT, AFFIRMATIVE
and                                    DEFENSES AND JURY DEMAND

DANA NESSEL, MICHIGAN
ATTORNEY GENERAL, in her official
capacity,

       Defendant-Intervenor.



John Douglas Tallman (P32312)          Geoffrey A. Fields (P41788)
John D. Tallman PLC                    Christina Kay McDonald
Attorney for Plaintiffs                Attorneys for Defendants
4020 E. Beltline Avenue NE, Ste 101    Dickinson Wright PLLC
Grand Rapids, MI 49525                 200 Ottawa Ave NW Ste 1000
(616) 361-8850                         Grand Rapids, MI 49503
                                       (616) 458-1300


John L. Thurber (P44989)
Assistant Attorney General
Mich. Department of Attorney General
Attorney for Defendant - Intervenor
Corporate Oversight Division
P.O. Box 30736
Lansing, MI 48909
(517) 335-7632
                                                                 /
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.269 Page 2 of 20




                     PARTIES, JURISDICTION AND VENUE

       NOW COMES Dana Nessel, the Attorney General of the State of Michigan,

and states the following in response to the Plaintiffs’ Complaint

       1.     Plaintiff Jeffrey Lapinske is a resident of Cudahy, Wisconsin and an heir

of Martha H. Duncan.

Response: The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       2.     Plaintiff Jerold Lapinske is a resident of Watertown, Wisconsin and an

heir of Martha H. Duncan.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       3.     Plaintiff Cassandra Lapinske is a resident of Delafield, Wisconsin and

an heir of Martha H. Duncan.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       4.     Plaintiff Alyssa Martorano is a resident of Mohave Valley, Arizona and

an heir of Martha H. Duncan.




                                             2
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.270 Page 3 of 20



Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       5.     Judith Lapinske was a resident of Neshkoro, Wisconsin and an heir of

Martha H. Duncan prior to her death on March 24, 2015.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       6.     Plaintiff James Lapinske is a resident of Neshkoro, Wisconsin and a

successor in interest to Judith Lapinske by devise.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       7.     Defendant, City of Grand Haven, is a municipal corporation located in

Grand Haven, Michigan, within the Southern Division of the Western District of

Michigan.

Response: The Attorney General admits the allegation in paragraph 7 is true.

       8.     The real property at issue is located in Ottawa County, which is within

the Southern Division of the Western District of Michigan.

Response: If the Plaintiffs are referring to Duncan Park located in Grand Haven,

Michigan, the Attorney General admits the allegation in paragraph 8 is true.

       9.     That the amount in controversy exceeds $75,000.


                                             3
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.271 Page 4 of 20



Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       10.    That this Court has jurisdiction pursuant to 28 U.S.C. § 1331, federal

question; 28 U.S.C. § 1343(a)(3) and (4), civil rights violation; 28 U.S.C. § 1332,

diversity of citizenship; and 28 U.S.C. § 1367, supplemental jurisdiction.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

                                         FACTS

       11.    By trust deed dated October 22, 1913, Martha H. Duncan conveyed to

three trustees “for and on behalf of the people of the City of Grand Haven” land to be

held in trust forever as a public park known as “Duncan Park.” Exhibit A, Trust

Deed of Martha H. Duncan, copy of original and transcription.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs. The language of the

trust speaks for itself.

       12.    The legal description of the land to be held in trust as “Duncan Park” is

as follows:

              Beginning thirty-three (33) feet east and one hundred
              forty-two and 7/10 (142.7) feet south of the northeast corner
              of the northwest quarter of the southwest quarter of the
              northeast quarter of Section 29, Township 8, North, Range

                                             4
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.272 Page 5 of 20



              16 West; thence south eighty-one degrees, sixteen (16)
              minutes west along the South line of Lake Avenue five
              hundred forty-eight (548) feet. Thence south sixty-five (65)
              degrees, five (5) minutes west one hundred thirty-three
              and 5/10 (133.5) feet; thence a south parallel with and
              thirty-three feet (33) feet east of the north and south
              quarterline of said section; ten hundred twenty-three
              (1023) feet to a point thirty-three (33) feet east of the
              central one-quarter (1/4) post of said section; thence east
              along the one-quarter line of said section one thousand two
              hundred ninety-one and 4/10 (1291.4) feet; thence north
              parallel with the East line of the West one-half (1/2) of the
              Southeast quarter of the northeast quarter of said section
              29; three hundred sixty-three feet; thence east parallel
              with the east and west quarter line six hundred sixty-two
              and 2/10 (662.2) feet; thence north on said east line of the
              west one-half of southeast quarter of the northeast quarter,
              two hundred sixty-two (262) feet; thence west parallel with
              the north line of said subdivision one hundred ninety-eight
              (198) feet; thence north parallel with the east line of said
              subdivision three hundred twenty-eight (328) feet; thence
              west parallel with the north line of said subdivision eight
              hundred sixty-two and 8/10 (862.8) feet; thence north
              parallel with the east line of said subdivision one hundred
              ninety-eight (198) feet; thence west parallel with the north
              line of said subdivision two hundred thirty-one feet (231)
              feet; thence north twenty-two and 3/10 (22.3) feet to the
              place of beginning, being a part of the southwest quarter of
              the northeast quarter and the west one-half of southeast
              one quarter of the northeast quarter of section twenty-nine
              (29), Township 8 North, Range 16 West, according to a
              survey and plat made by E. H. Peck, County Surveyor for
              Ottawa County, State of Michigan, September Twenty-
              fifth, 1913.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs. The language of the

trust speaks for itself.




                                           5
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.273 Page 6 of 20




       13.    The trust deed specified terms and conditions for the conveyance which

were to be accepted by Defendant, City of Grand Haven, and then given the force of

law by adoption of an ordinance which Defendant, City of Grand Haven, was bound

by its acceptance and its ordinance to faithfully fulfill.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs. The language of the

trust speaks for itself.

       14.    That the conveyance by trust deed was accepted by Defendant, City of

Grand Haven, on October 20, 1913 by an ordinance which adopted in full the terms

and conditions specified in the trust deed.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs. The language of the

trust speaks for itself.

       15.    By will signed December 11, 1916 and admitted to probate September

16, 1918, Martha H. Duncan conveyed additional land to the three trustees of Duncan

Park, “as an addition to Duncan Park . . . subject to the same conditions as expressed

in the original deed of Duncan Park.” Exhibit B, Will of Martha Duncan.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a




                                            6
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.274 Page 7 of 20



belief as to their truth. The Plaintiffs are left to their proofs. The language of the

will speaks for itself.

       16.    The legal description of the additional land devised to the Duncan Park

trustees is as follows:

              Beginning 33 feet east and 142.7 feet south of the northeast
              corner of the N.W. 1/4 S.W. 1/4 N.E. 1/4 Section 29,
              T.S.N.R.16w., thence east to the southerly line of a
              proposed road surveyed by E. H. Peck, County Surveyor for
              Ottawa County, Michigan, (on or about the 15th day of
              October, 1915,) [sic] thence following the south, or
              southerly line of said road in a general easterly direction to
              a point 330 feet west of the center line of Sheldon Street,
              thence south to an east and west line which forms part of
              the north boundary line of said Duncan Park, as at present
              laid out, thence west 730.8 feet, thence north 198 feet,
              thence west 231 feet, thence north 22.3 feet to the place of
              beginning.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs. The language of the

trust speaks for itself.

       17.    That Defendant reaffirmed its acceptance of the terms and conditions of

the trust deed by adopting the terms and conditions of the trust, in full, again by

ordinance of October 17, 1994.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.




                                             7
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.275 Page 8 of 20




       18.    Among the terms and conditions of the trust deed accepted by Defendant

in 1913 and reaffirmed in 1994, were the following:

              A.     establishment of a Park Board, known as the “Duncan
                     Park Commission” whose members were required to
                     consist of the three trustees of the Martha Duncan Trust,
                     and which had

                     1.     the “exclusive supervision,        management,   and
                            control” of Duncan Park;

                     2.     the authority to hire and fire its own employees; and

                     3.     the duty to fill vacancies in the three-person
                            commission.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       19.    That the terms and conditions of the trust deed were observed until

March, 2013, when the three trustees/commissioners (Mr. Edward Lystra, Mr.

Rodney Griswold, and Mr. Jerry Scott) resigned and Defendant, City of Grand Haven,

repealed and amended its Duncan Park ordinance (by Ordinance No. 13-01) so that

it no longer complied with the terms and conditions of the trust deed, to wit:

              A.     Five Duncan Park commissioners who were not trustees of
                     the Duncan Park Trust and who were to be appointed by
                     the Mayor of Defendant, City of Grand Haven, to terms
                     that varied in length from one to five years;

              B.     Duncan Park commissioners could be removed by the city
                     council; and

              C.     The Duncan Park Commission lacked the authority to hire
                     and fire its own employees.


                                             8
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.276 Page 9 of 20



Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       20.    On October 20, 2014, Defendant, City of Grand Haven, repealed a part

of the amended Duncan Park ordinance (by Ordinance No. 14-04).

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       21.    On April 25, 2016, Defendant, City of Grand Haven, again repealed and

amended every section of its Duncan Park ordinance (by Ordinance No. 16-01).

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       22.    The trust deed at paragraph 3 provides for reverter to the heirs of

Martha H. Duncan as follows:

              . . . and in case the Council or trustees shall neglect or
              refuse to carry out in good faith all of the terms and
              conditions herein specified, then the premises so dedicated
              as above, with all improvements, shall revert to the first
              party herein.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs. The language of the

deed speaks for itself.


                                             9
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.277 Page 10 of 20




      23.    That paragraph 8 of the trust deed provides for the adoption of the

ordinance specified in the trust deed and also provides in part that:

             [T]he repeal of said ordinance, or any part thereof, at any
             future time, shall render this deed null and void and make
             the same of no effect.”

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs. The language of the

deed speaks for itself.

      24.    That on December 23, 2015, Defendant petitioned the Ottawa County

Probate Court to be named the sole trustee of the Duncan Park Trust.

Response: The Attorney General admits the City filed a petition in the Ottawa

County Probate Court. The Michigan Court of Appeals affirmed the Ottawa County

Probate Court’s decision to reform the charitable trust in 2017. The rest of the

allegations in this paragraph are neither admitted nor denied because the Attorney

General lacks knowledge or information sufficient to form a belief as to their truth.

      25.    That on February 29, 2016, the Ottawa County Probate Court, by the

Honorable Mark A. Feyen, granted the petition of Defendant, City of Grand Haven,

by appointing it the sole successor trustee to the Duncan Park Trust and reforming

the trust. Exhibit C, February 29, 2016 Order of the Ottawa County Probate Court.

Response: The Attorney General admits the City filed a petition in the Ottawa

County Probate Court. The Michigan Court of Appeals affirmed the Ottawa County

Probate Court’s decision to reform the charitable trust in 2017. The rest of the


                                          10
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.278 Page 11 of 20



allegations in this paragraph are neither admitted nor denied because the Attorney

General lacks knowledge or information sufficient to form a belief as to their truth.

       26.    Defendant, City of Grand Haven, did not attempt to contact Plaintiffs,

nor to ascertain the identity of Martha H. Duncan’s heirs.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

                              COUNT I - QUIET TITLE

       27.    Paragraphs 1-26 of the complaint are hereby realleged.

Response: The Attorney General incorporates by reference her responses to

paragraphs 1-26.

       28.    Plaintiffs, Jeffrey Lapinske, Jerold Lapinske, Cassandra Lapinske and

Alyssa Martorano are descendants and heirs of Martha H. Duncan.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       29.    Plaintiff James Lapinske is the successor in interest to Judith Lapinske,

who was a descendant and heir of Martha H. Duncan.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.




                                            11
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.279 Page 12 of 20




       30.     That the reverter clause (paragraph 3 of the trust deed), and the “null

and void” clause (paragraph 8 of the trust deed) were triggered on or about March 24,

2013 upon repeal and amendment by Defendant, City of Grand Haven, of the

ordinance approved by Martha H. Duncan and referenced in the trust deed at

paragraph 8.

Response:      The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs. The trust deed speaks

for itself.

       31.     That on or about March 24, 2013, title to and ownership of the land

referenced in the trust deed reverted to Plaintiffs, Jeffrey Lapinske, Jerold Lapinske

Cassandra Lapinske, Alyssa Martorano, and Judith Lapinske (now James Lapinske).

Response:      The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.


 COUNT II - VIOLATION OF CONSTITUTIONALLY PROTECTED RIGHTS
                           (FEDERAL)

       32.     Paragraphs 1-31 of the complaint are hereby realleged.

Response: The Attorney General incorporates by reference her responses to

paragraphs 1-31.

       33.     42 U.S.C. § 1983 provides for liability for deprivation or violation of

federally protected rights, privileges, or immunities by the action of the Defendant,


                                            12
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.280 Page 13 of 20



City of Grand Haven, in violating the federally protected rights of Plaintiffs under

color of state law.

Response: The language of 42 U.S.C. § 1983 speaks for itself. The rest of the

allegations in this paragraph are neither admitted nor denied because the Attorney

General lacks knowledge or information sufficient to form a belief as to their truth.

The Plaintiffs are left to their proofs.

       34.    The Fifth Amendment to the United States Constitution provides in part

“nor shall private property be taken for public use, without just compensation.”

Response: The language of the Fifth Amendment speaks for itself. The rest of the

allegations in this paragraph are neither admitted nor denied because the Attorney

General lacks knowledge or information sufficient to form a belief as to their truth.

The Plaintiffs are left to their proofs.

       35.    The Fifth Amendment is applicable to the states by virtue of the

Fourteenth Amendment’s Due Process Clause.

Response: The language of the Fifth Amendment speaks for itself. The rest of the

allegations in this paragraph are neither admitted nor denied because the Attorney

General lacks knowledge or information sufficient to form a belief as to their truth.

The Plaintiffs are left to their proofs.

       36.    Defendant, City of Grand Haven, triggered the reverter clause and the

“null and void” clause of the trust deed, thereby vesting title and ownership of the

land described in the trust deed in the Plaintiffs on or about March 24, 2013, upon

repeal and amendment of the ordinance approved by Martha H. Duncan.


                                           13
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.281 Page 14 of 20



Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       37.    Defendant’s action (adoption of Ordinances Nos. 13-01, 14-04, and

16-01) expressed the official policy of Defendant, City of Grand Haven.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       38.    From the date of March 24, 2013 through February 29, 2016 (the date

of the Probate Court Order [Exhibit C]), Defendant, City of Grand Haven, improperly

and unlawfully exercised control and dominion over the land known as Duncan Park

for public use under color of state law through its five person commission by and

through the ordinance enacted by Defendant, City of Grand Haven, March 24, 2013.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       39.    As of February 29, 2016, the date of the Probate Court Order,

Defendant, City of Grand Haven, improperly and unlawfully exercised control and

dominion over the land known as Duncan Park for public use under color of state law

pursuant to the Probate Court’s Order granting its petition to be named as the sole

trustee of the Duncan Park Trust.




                                            14
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.282 Page 15 of 20



Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       40.    There is no Michigan procedure for seeking “just compensation” from a

municipal corporation that takes private property for public use.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       41.    The Defendant, City of Grand Haven, has thereby violated the

constitutionally protected rights of Plaintiffs, Jeffrey Lapinske, Jerold Lapinske,

Cassandra Lapinske, Alyssa Martorano, and James Lapinske, by taking the land

known as Duncan Park for public use without just compensation.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

COUNT III - VIOLATION OF CONSTITUTIONALLY PROTECTED RIGHTS
                            (STATE)

       42.    Paragraphs 1-41 of the complaint are hereby realleged.

Response: The Attorney General incorporates by reference her responses to

paragraphs 1-41.

       43.    Section 2, Article X of The Constitution of Michigan of 1963 provides, in

pertinent part, “Private property shall not be taken for public use without just

compensation therefore being first made or secured in a manner prescribed by law.”

                                            15
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.283 Page 16 of 20



Response: The language quoted from the Michigan Constitution speaks for itself.

       44.    Defendant, City of Grand Haven, has violated the constitutionally

protected rights of Plaintiffs, Jeffrey Lapinske, Jerold Lapinske, Cassandra

Lapinske, Alyssa Martorano, and James Lapinske, by taking the land known as

Duncan Park for public use without just compensation therefore being first made or

secured in a manner prescribed by law.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

       45.    There is no Michigan procedure for seeking “just compensation” from a

municipal corporation that takes private property for public use.

Response:     The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

   COUNT IV - VIOLATION OF PROCEDURAL DUE PROCESS RIGHTS

       46.    Paragraphs 1-45 of the complaint are hereby realleged.

Response: The Attorney General incorporates by reference her responses to

paragraphs 1-45.

       47.    The Fourteenth Amendment to the United States Constitution states,

in pertinent part, that a state may not “deprive any person of life, liberty, or property,

without due process of law.”

Response: The language of the 14th Amendment speaks for itself.


                                            16
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.284 Page 17 of 20




       48.    U.S.C. § 1983 provides for liability for deprivation or violation of

federally protected rights, privileges or immunities by the action of the Defendant,

City of Grand Haven, in violating the federally protected rights of Plaintiffs under

color of state law.

Response: The language of 42 U.S.C. § 1983 speaks for itself. The allegations in this

paragraph are neither admitted nor denied because the Attorney General lacks

knowledge or information sufficient to form a belief as to their truth. The Plaintiffs

are left to their proofs.

       49.    Defendant, City of Grand Haven, has violated the constitutionally

protected rights of Plaintiffs, Jeffrey Lapinske, Jerold Lapinske, Cassandra

Lapinske, Alyssa Martorano, and James Lapinske, by depriving them of their interest

in the land known as Duncan Park without the notice and an opportunity to be heard

required by the Fourteenth Amendment.

Response:      The allegations in this paragraph are neither admitted nor denied

because the Attorney General lacks knowledge or information sufficient to form a

belief as to their truth. The Plaintiffs are left to their proofs.

              THE ATTORNEY GENERAL’S AFFIRMATIVE DEFENSES

       The Attorney General, pursuant to Fed. R. Civ. P. 8(c), asserts the following

affirmative defenses, upon which she may rely:

       1.     The Plaintiffs failed to state a claim upon which relief may be granted.

Nor is there a genuine issue of material fact for the Court to resolve.




                                            17
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.285 Page 18 of 20



      2.        Some or all the Plaintiffs’ claims may be barred by res judicata/claim

preclusion.

      3.        Some or all the Plaintiffs’ claims may be barred by collateral

estoppel/issue preclusion.

      4.        Some or all the Plaintiffs’ claims may be barred by the applicable

statute of limitations and/or the doctrine of laches.

      5.        The Defendant is entitled to governmental immunity under federal

and state law.

      6.        Some or all the Plaintiffs’ claims may be barred by MCL 700.7905.

      7.        Some or all the Plaintiffs’ claims may be barred by the rule against

perpetuities.

      8.        The Plaintiffs may lack standing to assert their claims.

      9.        The Plaintiffs may have waived their claims.

      10.       Attorney General reserves the right to raise further defenses or assert

other matters revealed by continuing investigation and discovery, including all

defenses available under Federal Rules of Civil Procedure 12 and 56, upon the

completion of discovery, and as the Court permits.

                                        JURY DEMAND

      The Attorney General relies on the jury demand made by the Plaintiffs.




                                            18
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.286 Page 19 of 20




                              RELIEF REQUESTED

      WHEREFORE, the Attorney General requests this Court to enter an order

dismissing the Plaintiff’s First Amended Complaint with prejudice and assessing

costs and reasonable attorney’s fees.


                                             Dana Nessel
                                             Attorney General


                                             /s/ John L. Thurber
                                             John L. Thurber
                                             Assistant Attorney General
                                             Corporate Oversight Division
                                             P.O. Box 30736
                                             Lansing, MI 48909
                                             (517) 335-7632
                                             thurberj@michigan.gov
                                             P44949
Date: October 30, 2019




                                        19
Case 1:19-cv-00162-RJJ-RSK ECF No. 40 filed 10/30/19 PageID.287 Page 20 of 20




                              PROOF OF SERVICE

      I hereby certify that on October 30, 2019, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send notification

of such filing as well as via US Mail to all non-ECF participants.


                                               Dana Nessel
                                               Attorney General


                                               /s/ John L. Thurber
                                               John L. Thurber
                                               Assistant Attorney General
                                               Corporate Oversight Division
                                               P.O. Box 30736
                                               Lansing, MI 48909
                                               (517) 335-7632
                                               thurberj@michigan.gov
                                               P44949
Date: October 30, 2019




                                          20
